Petition for Writ of Mandamus Denied and Opinion filed February 6, 2003








Petition for Writ of Mandamus Denied and Opinion filed
February 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00067-CV
____________
 
IN RE TEXAS VALLA REAL ESTATE, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 22, 2003, relator,
Texas Valla Real Estate, Inc., filed a petition for
writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.  In its petition, relator
sought to compel the Hon. Lamar McCorkle, presiding judge of the133rd District
Court of Harris County, to set aside his order compelling arbitration.  
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
 
Petition Denied
and Opinion filed February 6, 2003.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.